Citation Nr: 0714922	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to low back stain with degenerative arthritis, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  


FINDING OF FACT

The veteran's service-connected low back disability, 
described for rating purposes as low back stain with 
degenerative arthritis, is manifested by pain, degenerative 
joint disease (DJD), and minimal range of motion 
difficulties, but no incapacitating episodes, ankylosis or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  Degenerative disc disease of the lumbar spine and 
additional pathology of the cervical spine are noted but not 
currently service connected.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected low 
back strain with degenerative changes have not been met.  
38 U.S.C.A. §§ 155, 5107(b) (2005); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237-5242 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a February 
2004 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of this 
letter by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  The 
information and evidence associated with the claims file 
consists of his service medical records, VA medical treatment 
records, private post-service medical treatment records, VA 
orthopedic examinations, and statements and testimony from 
the veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, an increased 
rating for the claimed disability is being denied and neither 
an increased rating nor an effective date will be assigned.  
As such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Background

In a February 1969 rating action, service connection was 
established for chronic lumbar strain, rated as 
noncompensable.  This grant was based on the fact that the 
veteran's service medical records reflected inservice 
treatment for back problems, to include at time of service 
separation.  

In May 1970, the RO increased the veteran's disability 
evaluation for his low back condition to 10 percent, 
effective October 1969.  This increase was primarily based on 
findings made at a VA facility in November 1969 and upon 
March 1970 VA examination.  In 1969, the examiner suggested 
that he stop heavy work due to his chronic low back strain.  
In 1970, the veteran reported that he could not bend over 
sometimes.  He was unable to walk, run, sit, or stand for 
long periods of time.  He slept on a board and used a heating 
pad.  

The record shows that the 10 percent rating was confirmed and 
continued on numerous occasions in 1980s.  The record 
includes VA orthopedic examination reports from 1983, 1986, 
and 1988.  

The current appeal arose when the veteran filed for an 
increased rating in November 2003.  Subsequently added to the 
record were private treatment records dated from 2002 through 
2004.  When seen by a chiropractor in January 2002, the 
veteran reported increased low back symptoms.  Following 
examination, the diagnoses were facet syndrome, pelvic, 
sacral, lumbar, thoracic, and cervical subluxations.  A 
magnetic resonance imaging (MRI) of the lumbar spine was 
conducted in November 2003.  This testing showed multilevel 
DDD, bulges, and DJD.  The chiropractor noted that these 
findings explained his ongoing complaints and radicular pain.  

A private physician reported in a February 2004 statement 
that the veteran had been under her care since October 2000 
for various complaints, to include a low back condition.  
Since 2002, there had been an increase in his back symptoms 
with increased pain and radiation into the big toe with 
numbness and weakness.  He also complained of neck pain and 
stiffness and difficulty turning his head in all directions.  
Physical examination of the cervical spine revealed 
tenderness to palpation over the spinal process 4, 5, 6, 7, 
and all cervical paraspinal muscles, right greater than left, 
which was consistent with X-rays which showed significantly 
severe cervical degenerative disease.  Examination of the 
lumbar spine showed moderately severe tenderness to palpation 
over the spinal processes at L2, 3, 4, 5, 6, S1 and 
corresponding paraspinal muscles, right greater than left.  
Straight leg raising test was positive on the right at 30 
degrees, 45 degrees on the left, Lasegue's sign was positive.  
The right sciatic notch was tender.  There was an area of 
hypesthesia at the right lateral border of the foot with 
absent ankle jerk on the right, and diminished knee jerk on 
the right.  X-rays showed DJD at multiple spinal levels.  The 
examiner noted that despite aggressive medical therapy and 
exercises and chiropractic manipulation over the past year or 
so, the veteran's condition had worsened in severity and 
frequency of exacerbations.  His low back pain had progressed 
to weakness of the right thigh and foot and had resulted in 
excruciating pain and difficulty with mobility.  The MRI 
showed a lumbar spondylosis, prominent facet arthropathy at 
L4-5 on the right consistent with his symptoms.  There was 
reactive edema in the facts with extension into the pedicles.  
These were indicative of severe degeneration at the discs 
"clearly actively worsening and progressive in nature."  

The examiner noted that at the veteran's most recent visit in 
February 2004, he continued to experience low back pain with 
activities of daily living such as driving or prolonged 
sitting or standing.  His work as a clerk at the post office 
involved long periods of standing and bending, and he was in 
constant pain as he performed these duties.  He exhibited 
significant loss of flexibility, strength, endurance, and 
lifting capacity from his baseline functional potential.  At 
this time, he was functioning despite a significant 
disability.  Regarding his long term, surgical options 
remained a distant possibility and at this point were being 
considered.  Facet blocks would be a temporizing modality in 
limiting the activity of his debase but at this time, he 
remained significantly disabled.  

Upon VA consult orthopedic examination in March 2004, the 
veteran reported lower back pain which radiated down his 
right lower extremity.  Over the years, the pain had worsened 
and become more constant.  It was elicited by standing in one 
place.  He had tried physical therapy, heat wraps, and pain 
medications with only temporary relief.  He worked at the 
post office and functioned despite the pain.  There had been 
no lost time from work due to pain.  

On physical exam, there was a normal posture and gait.  The 
thoracolumbar spine showed no tenderness or muscle spasm.  
There was pain on movement.  Straight leg raising tests were 
negative, bilaterally.  Range of motion was to 60 degrees of 
flexion (out of 90) with pain at 60.  Extension was to 25 
degrees (out of 30) with pain at 25.  Lateral flexion on the 
right was to 25 degrees (out of 30) with pain at 25.  Lateral 
flexion on the left was to 20 degrees with pain at 20.  
Rotation bilaterally was to 30 degrees (out of 30) with no 
pain.  There was no additional limitation from fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis of the lumbar spine.  There was no evidence of 
intervertebral disc syndrome.  There was no bowel or bladder 
dysfunction.  Neurological exam showed motor strength was 
normal in the upper and lower extremities, bilaterally.  
Sensory function was normal in the upper and lower 
extremities, bilaterally.  

The final diagnoses included lumbosacral strain with 
degenerative arthritis of the lumbar spine.  There was 
limited range of motion on examination due to pain.  X-rays 
showed degenerative arthritic changes.  

In a May 2004 rating decision, the 10 percent evaluation in 
effect for the veteran's low back disorder was increased to 
20 percent, effective from November 7, 2003, the date that 
the veteran's appeal for an increase was filed.  The veteran 
submitted a notice of disagreement with the rating assigned, 
asserting that his condition warranted at least a 40 percent 
rating.  

The veteran provided testimony at a December 2004 personal 
hearing.  The veteran said that he was on his feet all day at 
the post office.  This caused increased back pain.  He was on 
medication for his pain and used analgesics and hearing pads 
with only temporary relief.  His activities were limited due 
to his back pain.  For example, he did not take out the trash 
or mow the lawn.  He was even unable to walk.  He saw a 
chiropractor once per week.  He experienced substantial pain 
and discomfort from radiation into the lower extremities.  He 
complained that the last evaluation of his condition was 
inadequate in that he was only seen for a short time on a day 
when he was not working and had not been on his feet.  Thus, 
his condition was not truly reflected in the findings made 
that day.  

Upon additional VA examination in December 2004, the veteran 
said that he was assigned to a one person post office 
facility which required him to do a considerable amount of 
heavy work (lifting of baskets and straining and standing).  
As a result, he had continued low back pain and discomfort.  
He often saw a chiropractor.  On physical exam, the veteran 
had a normal lordotic curve, but his flexion was somewhat 
diminished at 70 degrees (out of 90).  Extension was also 
slightly reduced to 25 degrees (out of 30).  Lateral flexion 
was to 25 degrees (out of 30).  Rotation was to 25 degrees 
(out of 30).  Straight leg raising was approximately to 80 
degrees (out of 90).  The veteran had no apparent ankle jerks 
which might suggest the possibility of radiculopathy.  
Numbness of his left lower thigh was not demonstrated as he 
was normal to pinprick.  The final diagnosis was low back 
strain with degenerative arthritis.  It was also noted that 
there was some additional severity due to disc pathology.

Law and Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability, 
characterized as a low back strain with arthritis, warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service- connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.   Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's back disability was initially rated as 
noncompensable in a 1969 rating action, but a 10 percent 
rating was soon assigned in a 1970 rating decision pursuant 
to 38 C.F.R § 4.71(a), DC 5295.  By regulatory amendment 
effective September 26, 2003, substantive changes were made 
to the schedular criteria for evaluation of diseases and 
injuries of the spine.  As there is no indication that the 
revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new rating criteria, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.

In this case, the veteran's claim for an increase rating was 
received at the RO in November 2003, after the effective date 
of the change in regulations.  As such, only the revised 
criteria will be considered with regard to the veteran's 
claim for an increased rating.

In a May 2004 rating decision, the RO rated the veteran's low 
back disability pursuant to the new criteria under DCs 5237-
5242, effective the date of the change in the rating 
schedule, September 26, 2003.

Under the new version of the rating criteria, the general 
rating formula provides for disability ratings under DCs 5235 
to 5243, unless the disability rated under Code 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, for diseases and 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis; a 30 percent rating is awarded 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under DC 5003 
for degenerative arthritis, ratings are based on the 
limitation of motion of the affected joint or joints.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  DC 5010 
states that traumatic arthritis should be rated like 
degenerative arthritis.  38 C.F.R. § 4.71(a), DCs 5003, 5010.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Based on the pertinent medical evidence of record, under the 
general rating formula for disease and injuries of the spine, 
DCs 5235-5243, a higher rating in excess of 20 percent is not 
warranted for low back strain with arthritis.  There is no 
evidence of forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine, so as to warrant the next higher 
rating of 40 percent for low back disability.  A 50 percent 
rating is not warranted because there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine; and 
a 100 percent rating is not for application because there is 
no evidence of unfavorable ankylosis of the entire spine.

Further, the evidence does not show incapacitating episodes 
of intervertebral disc disease having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
to warrant a 40 percent rating or incapacitating episodes of 
at least 6 weeks to warrant a 60 percent rating under DC 5243 
for rating intervertebral disc syndrome based on 
incapacitating episodes.

While the veteran complains of radiating pain into the lower 
extremities, corroborating medical evidence is not 
demonstrated upon evaluations in 2004.  Thus, there is no 
evidence of record of neurologic abnormalities to warrant a 
separate rating under another diagnostic code pursuant to 
Note (1) of the general rating formula for disease and 
injuries of the spine.  There appears to be no radiation or 
other neurological symptoms which would warrant a separate 
compensable rating.  While there are diminished or absent 
ankle jerks reported, this is not shown to produce any 
particular functional impairment and pinprick testing 
revealed normal findings.  Neurological findings reported are 
not sufficient to assign a separate compensable rating.

With regard to DeLuca factors, the Board finds that the 
current 20 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  It 
is acknowledged that the veteran reports difficulty 
performing his work responsibilities, (lifting of mail 
baskets, standing, straining) and the inability to accomplish 
even menial tasks such as taking out the trash.  However, a 
higher compensation is not warranted under the provisions 
because there is no persuasive evidence of additional 
functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant a rating in excess of the current 20 percent.  
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  

In sum, when considering the medical record and all 
applicable DCs, there is no medical evidence that suggests 
that the veteran's low back disability warrants a disability 
rating in excess of 20 percent.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Should 
the low back disability increase in severity in the future, 
the veteran may always advance a claim for increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds that there has 
been no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating in excess of 20 percent for low back 
strain with degenerative arthritis is denied.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


